Citation Nr: 1132630	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-37 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability evaluation (rating) for bilateral hearing loss.

2.  Entitlement to an initial disability evaluation (rating) in excess of 10 percent for osteoarthritis of the right wrist (dominant).

3.  Entitlement to an initial disability evaluation (rating) for carpal tunnel syndrome of the right upper extremity (dominant), in excess of 10 percent prior to October 14, 2009, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1982 to August 1992 and from February 2005 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, granted service connection for bilateral hearing loss and assigned a 0 percent initial rating, and granted service connection for right wrist carpal tunnel syndrome with osteoarthritis and assigned a 10 percent initial rating.  The Veteran disagreed with both of these initial ratings.  

Subsequently during the appeal, the RO issued a November 2007 rating decision that granted a separate rating for carpal tunnel syndrome of the right upper extremity (dominant) with a 10 percent disability evaluation.  The RO also readjudicated the Veteran's appeals and issued the November 2007 Statement of the Case, which listed the three disability evaluations on appeal: initial rating in excess of 0 percent for bilateral hearing loss; initial rating in excess of 10 percent for osteoarthritis of the right (dominant) wrist; and initial rating in excess of 10 percent for carpal tunnel syndrome of the right (dominant) upper extremity.  As on the November 2007 substantive appeal the Veteran checked in the positive for the category requesting appeal of all issues as listed on the statement of the case, the appeal for all three of the initial disability evaluations have come before the Board.  The Veteran did not request a Board hearing.

Though the two supplemental statements of the case issued in May 2009 and July 2010 included only the two issues of entitlement to a compensable initial evaluation for bilateral hearing loss and entitlement to an initial disability evaluation in excess of 10 percent for osteoarthritis of the right wrist, the third issue on appeal was readjudicated in the July 2010 rating decision, as mailed in August 2010. 

In a rating decision mailed in August 2010, the RO increased the initial disability evaluation for the carpal tunnel syndrome of the right upper extremity (dominant) to 30 percent disabling, effective for the initial rating period from October 14, 2009.  Because that increase in the evaluation of the Veteran's right upper extremity carpal tunnel syndrome disability does not represent the maximum rating available for the disability, the Veteran's appeal for higher initial rating remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Throughout the initial rating appeal, the audiometric test scores and speech recognition testing have resulted in no more than level III hearing in the right ear, and no more than level II hearing in the left ear

2.  Throughout the initial rating appeal, osteoarthritis of the right (dominant) wrist has been manifested by pain and limitation of motion, at worst, to 65 degrees in dorsiflexion, 65 degrees in palmar flexion, 20 degrees in radial deviation, and 45 degrees in ulnar deviation.

3.  For the initial rating period from April 26, 2006 to October 14, 2009, the Veteran's right upper extremity (dominant) carpal tunnel syndrome was manifested by wrist and hand pain and intermittent numbness and tingling consistent with mild incomplete paralysis of the median nerve.

4.  For the initial rating period from October 14, 2009, the right upper extremity carpal tunnel syndrome disability was manifested by daily numbness and tingling of the whole hand and difficulty tying shoelaces, buttoning buttons, and picking up and tearing paper consistent with moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for service-connected bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an initial rating in excess of 10 percent for osteoarthritis of the right wrist (dominant) have not been met for any period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5003, 5215 (2010).

3.  The criteria for an initial disability rating in excess of 10 percent for right upper extremity (dominant) carpal tunnel syndrome, from April 26, 2006 to October 14, 2009, have not been met. 

4.  The criteria for an initial disability rating in excess of 30 percent for right upper extremity (dominant) carpal tunnel syndrome, for the period from October 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8515 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.

The Veteran was provided VCAA notice in September 2006 and December 2006 prior to the initial adjudication of his service connection claims in a June 2007 rating decision.  The VCAA letters indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain private and VA medical treatment records.  This notice included notice pertaining to the downstream disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, service connection for bilateral hearing loss and carpal tunnel syndrome with osteoarthritis of the right wrist have been established and an initial rating for the disabilities has been assigned.  Thus, the Veteran has been awarded the benefits sought (service connection), and such claims have been substantiated.  See Dingess, 19 Vet. App. at 490- 491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded fee-based VA audiology examinations in October 2006 and October 2009, as well as fee-based VA musculoskeletal examinations in October 2006 and October 2009.  The Board otherwise concludes that all relevant evidence necessary to decide the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes service treatment records from the Veteran's 2004-2005 deployment with the Guard, VA treatment records, VA examination reports, and statements from the Veteran and co-workers.  

The Board notes that the Veteran's hearing was tested in May 2009 as part of a VA hearing aids evaluation.  This May 2009 VA evaluation report has been reprinted and included in the claims file on several occasions, yet the note that the audiogram results themselves could be printed by accessing a "Tools" function was apparently missed, as there are no May 2009 audiogram results in the record.  The Board will not remand to obtain these audiogram results because there is no evidence that these results will help the Veteran's claim or be to his benefit.  There is no assertion that hearing loss was worse during this brief period; even any temporary worsening, even if asserted, would not have been permanent, as indicated by the subsequent audiometric test results that are of record.  As will be discussed in depth below, despite the changes in the Veteran's hearing acuity, when the results of the first (2006) and the most recent and worst (2009) audiograms are applied to the appropriate tables as required by the Diagnostic Code, the results continue to fall within the broad perimeters of a noncompensable (0 percent) rating.  

The May 2009 VA audiology consultation did indicate that the Veteran's speech recognition scores were "excellent" (right ear 96 percent, left ear 92 percent).  Even applying these May 2009 speech recognition scores with the October 2009 audiogram results, the Veteran's initially disability evaluation remains noncompensable.  As there is no evidence any benefit would flow to the Veteran, the Board will not order a remand to obtain the precise May 2009 audiogram results.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103.

Legal Criteria for Evaluations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. 
Part 4.  Specific diagnostic codes will be discussed where appropriate below.

The United States Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Therefore, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Initial Evaluation for Bilateral Hearing Loss

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent for service-connected bilateral hearing loss disability.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  However, based upon the in service, the October 2006, and the October 2009 audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The Veteran contends that his bilateral hearing loss should be evaluated higher than the initial 0 percent disability rating assigned.  He contends that he has a hard time hearing, including difficulty with conversations, and thinks the hearing loss should be rated as 10 or 20 percent disabling. 

The Veteran had deployed with his Guard unit to Southeast Asia from 2005 to 2006.  Upon his return, his hearing acuity was tested in April 2006.  On the service administered audiological evaluation on April 20, 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
40
55
LEFT
10
10
15
55
55

There were no speech recognition percentages provided.  

His service administered another audiological evaluation in July 2006, and the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
         35
55
LEFT
10
5
15
50
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

In connection with his claim for bilateral hearing loss, the Veteran was afforded a fee-based VA audiological examination in October 2006.  On this authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
40
50
LEFT
5
5
5
40
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

At the October 2006 fee-based audiology examination, the right ear average puretone threshold was 25 decibels.  The left ear average puretone threshold was 25.  Speech recognition was 100 for each ear.  Using Table VI, the hearing impairment is Level I in the right ear and Level I in the left ear.  This results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. 
§ 4.85.  

The Veteran has not reported any private treatment.  In May 2009, he sought a VA hearing aid evaluation after reporting that his hearing was worse and that he had difficulty hearing conversations.  He also reported his right ear was worse than his left.  His occupation remained as a mechanic, with the use of hearing protection devices.  His word recognition was 96 percent in the right ear and 92 percent in the left ear, which the clinician considered excellent.  He was assessed as a marginal candidate for hearing aids.

The Veteran submitted statements reporting that his hearing was worse.  In the May 2009 VA hearing aid evaluation he reported unsteadiness, which dated back to his deployment, which would last about a minute, two to three times a week.  The Board notes that in an October 2008 VA primary care treatment report, the Veteran also reported balance difficulties.  He was assessed by the primary care clinician with TBI (traumatic brain injury) and was referred to the deployment clinic.  There is no indication of any such follow-up in the VA treatment reports of record, no additional complaints of balance problems, and no indication any clinician attributed these complaints of balance problems to his hearing loss.

In October 2009 the Veteran was afforded a fee-based VA audiology examination.  He reported difficulty with communication.  He remained employed as a mechanic with the use of hearing protection devices.  The pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
75
80
LEFT
35
35
40
70
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The right ear average puretone threshold was 63, while the left ear average puretone threshold was 56.  Using Table VI, the hearing impairment is Level III in the right ear and Level II in the left ear.  This still results in a noncompensable (0 percent) disability rating under Table VII.  See 38 C.F.R. 
§ 4.85.

The degree of bilateral hearing loss disability during the initial rating appeal is insufficient to establish a compensable initial rating for any period; therefore the Veteran's appeal for an initial compensable rating (in excess of 0 percent) for bilateral hearing loss, for the entire period on appeal, must be denied.  As the preponderance of the evidence is against the claim for a higher initial rating for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 
38 C.F.R. §§ 4.3, 4.7.


Evaluation for CTS of the Right Upper Extremity (Dominant) 
and Osteoarthritis of the Right Wrist (Dominant)

The Veteran contends that his right wrist disability is more severe than currently evaluated.  The Veteran is right handed.  Originally, his right upper extremity carpal tunnel syndrome with osteoarthritis was rated under 38 C.F.R. § 4.124a, Diagnostic Code 5101-8515, for tingling, numbness, and painful movement.  A 10 percent rating was in effect from April 26, 2006.  In November 2007, the RO granted a separate rating for carpal tunnel syndrome of the right upper extremity under 
38 C.F.R. § 4.124a, Diagnostic Code 8599-8515, for mild incomplete paralysis of hand movements, assigning an effective date of April 26, 2006 that covered the entire initial rating appeal.  The rating for osteoarthritis of the right wrist remained 10 percent disabling under DC 5003-5215 for painful movement, effective April 26, 2006.  The effect of the June 2007 and November 2007 rating decisions was to establish separate initial disability ratings for carpal tunnel syndrome of the right upper extremity and right wrist arthritis for the entire rating period from April 26, 2006.  

During the appeal in August 2010, the RO granted a higher disability evaluation for the carpal tunnel syndrome of the right upper extremity of 30 percent, effective from October 14, 2009, thus creating a staged initial rating of 10 percent prior to October 14, 2009, and 30 percent for the initial rating period beginning October 14, 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27.

Rating Right Wrist Arthritis

Degenerative, or osteo-, arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 
38 C.F.R. 4.71a, Code 5003.

Limitation of motion of the wrist will be rated as 10 percent disabling for either a major or minor extremity where dorsiflexion is less than 15 degrees or where palmar flexion is limited to in line with the forearm.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist. 
38 C.F.R. § 4.71a, Code 5215.  A 30 percent rating is warranted for ankylosis of the wrist of a major extremity at a favorable angle between 20 degrees and 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Code 5214.

After a review of the evidence, the Board finds that, throughout the initial rating appeal, osteoarthritis of the right (dominant) wrist has been manifested by pain and limitation of motion, at worst, to 65 degrees in dorsiflexion, 65 degrees in palmar flexion, 20 degrees in radial deviation, and 45 degrees in ulnar deviation, consistent with a 10 percent disability rating based on arthritis with pain and noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Regarding the separate rating for osteoarthritis of the right wrist, as the Veteran is right-handed, the osteoarthritis of the right wrist affects the major or dominant extremity.  The initial 10 percent rating for the initial rating period beginning April 26, 2006 was assigned based upon the fact that there is arthritis, complaints of pain, and some (noncompensable) limitation of motion of the wrist joint.  During the October 2006 fee-based VA examination, the range of motion for the right wrist was measured as 65 degrees dorisflexion (70 being normal) with pain at 65 degrees; 65 degrees palmar (80 normal) with pain at 65 degrees; 20 degrees radial (20 being normal) with pain at 20 degrees; and 45 degrees ulnar (45 being normal) with pain at 45 degrees.  The fee-based examiner noted joint motion was limited by pain, fatigue, weakness, and lack of endurance after repeated use by 0 degrees.  

There are no private or VA treatment records dated before the October 2009 fee-based VA examination, when the Veteran's right wrist range of motion was measured again.  The October 2009 fee-based examiner measured dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, and noted joint function was limited by pain.   

While the limitation of motion in itself is not to such an extent that a compensable (10 percent or higher) evaluation based solely on limitation of motion under Diagnostic Code 5215 for rating wrist limitation of motion, under the rating criteria at Diagnostic Code 5003, degenerative arthritis, with painful motion that limits motion to a noncompensable degree warrants a 10 percent disability rating.  38 C.F.R. § 4.71a. 

In this case, the Veteran's osteoarthritis of the right wrist was initially rated 10 percent disabling.  A 10 percent disability rating is the maximum schedular rating provided for limitation of motion of the wrist.  38 C.F.R. § 4.71a, Code 5215.

For this reason, a higher rating in excess of 10 percent is warranted only if the evidence shows ankylosis of the wrist joint.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).    In this case, the Board finds that no clinician has found that the Veteran has ankylosis of the right wrist joint for any period, and the Veteran's descriptions of limitations of motion of the right wrist do not suggest ankylosis of the right wrist.  Thus, the criteria for a higher rating of 30 percent for ankylosis of the wrist of a major extremity at a favorable angle between 20 degrees and 30 degrees dorsiflexion is not warranted for any period of increased rating claim.  38 C.F.R. 
§ 4.71a, Code 5214.  As such, an initial disability rating in excess of 10 percent for right wrist arthritis is not shown to be warranted, and the appeal for a higher initial rating of osteoarthritis of the right wrist must be denied.  38 C.F.R. §§ 4.3, 4.7.

Rating Right Upper Extremity CTS

Under Diagnostic Code 8515, a 70 percent evaluation may be assigned for complete paralysis of the median nerve of the major (or dominant) extremity with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  A 50 percent evaluation is assigned for incomplete paralysis of the median nerve of the major extremity that is severe.  When moderate, a 30 percent evaluation may be assigned, and when mild, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Significantly, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a and Part 4, Code 8515.  In this case, as the criteria are progressive, the Board places particular significance on symptoms of the type enumerated under complete paralysis, but to a lesser degree.  

Regarding the initial rating for carpal tunnel syndrome of the right upper extremity, the Board finds that the evidence of record does not demonstrate symptoms compatible with moderate incomplete paralysis of either the right or the left upper extremity from April 26, 2006 to October 14, 2009, such as to warrant a rating in excess of 10 percent for the right upper extremity during that time period.

Post-deployment in April 2006, the Veteran reported that his right hand would go numb, making it difficult to hold things.  During the October 2006 fee-based VA examination, he reported pain, tingling and numbness in the fingers of the entire right hand, in addition to weakness, intermittently, with each occurrence lasting up to one day.  He reported that during a flare-up it would be difficult to hold objects, such as a toothbrush, fork, or tools.  The fee-based examiner noted the Veteran was able to tie shoelaces without difficulty, button a button, pick up a piece of paper and tear it without difficulty as well.  Hand dexterity revealed that fingertips could approximate the proximal transverse crease of the right palm.  The measured distance between the tip of the right thumb and the remaining right fingers was 0.  The right hand strength was normal.  In the assessment, the examiner also noted decreased sensation in the palm, but found affect of the carpal tunnel syndrome on daily activity to be minimal.  The effect on his usual occupation was moderate, in that the Veteran was employed as a mechanic and when a flare-up occurred, he had difficulty holding tools.  

The Veteran reported no other private or VA treatment.  The Board finds that the preponderance of the evidence is against an initial evaluation in excess of a 10 percent for the staged initial rating period from April 26, 2006 to October 14, 2009 for the service-connected carpal tunnel syndrome of the right upper extremity.  

Thus, pain, tingling, and numbness of the fingers during flare-ups appear to be the Veteran's principal complaints.  This clearly has an impact on his daily activities, particularly in light of his occupation as a mechanic.  While the Board accepts that the Veteran experiences the symptoms he reports, the Board finds that the involvement with respect to the right upper extremity is primarily, if not wholly, sensory in nature.  The only objectively abnormal finding relates to decrease sensation in the palm.  Right hand strength was normal.  Motion of the fingers, the thumb, and the wrist was essentially within normal limits, with none of the type of nonsensory impairment (to any degree) reflective of complete paralysis, such as abnormal inclination of the hands, or abnormal or weak extension, pronation, abduction, opposition, or flexion of the wrists, fingers, or thumbs, impairment of the ability to make a fist.

While the sensory-type symptoms reported by the Veteran are disabling, and impair the ability to obtain full use of his right and wrist, the Board finds that the level of impairment is no greater than mild with respect to the right upper extremity for the period of April 26, 2006 through to October 14, 2009 on appeal.  There is no evidence reflecting moderate impairment during this period.  This assessment is based not only on the clinical findings, but on the symptoms he has reported to examiners and to VA.  To the extent any higher level of compensation than 10 percent is sought for the period of April 26, 2006 through to October 14, 2009, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

For the initial rating period from October 14, 2009, the initial rating assigned was 30 percent, which recognized moderate impairment.  The Board finds a 30 percent evaluation, and no higher, is appropriate for the initial rating period from October 14, 2009.  

On October 14, 2009, the Veteran was afforded a fee-based VA examination for his right hand disability.  He reported tingling, numbness, and weakness for the whole hand and that these symptoms occurred daily, constantly.  He also reported using a hand wrist brace at night, which was his only treatment.  He also reported it was harder for him to do his job.  In contrast to the 2006 examination, the Veteran in 2009 had difficulty tying shoelaces, buttoning a button, picking up a piece of paper and tearing it with the right hand.  In terms of dexterity, there was now a 1 centimeter (cm) gap between the proximal traverse crease of the palm to the right hand ring fingertip and to the little fingertip.  With the right thumb attempting to oppose the fingers, the measurement between the tip of the thumb and the other fingers remained 0 cm.  His right hand strength was slightly reduced (an abnormal motor function), though his coordination was within normal limits.  The sensory function was assessed as abnormal with findings of slight decrease in sensation in right forearm and fingers (tested with a pin prick).  Tinsel's sign and Phalen's sign were also present on the right.  The peripheral nerve examination revealed neuritis.  

The Board finds that the level of impairment of the right upper extremity carpal tunnel syndrome is no greater than moderate for the initial rating period beginning October 14, 2009.  This assessment is based not only on the clinical findings, but on the symptoms he has reported to examiners and to VA.  While hand strength was reduced, it was only reduced slightly.  The tingling, numbness, and weakness were now daily; however, his only treatment was reported to be the use of a wrist brace at night.  The Veteran did have difficulty to tying shoelaces, buttoning buttons and the paper tearing and now the was a 1 cm gap between the traverse crease of the palm and the ring finger tip; however there remained 0 cm between his fingers and the tip of the thumb.  The Veteran's symptoms sufficiently proximate a moderate incomplete paralysis for the period beginning October 14, 2009.  

There is no evidence reflecting severe impairment caused by the right upper extremity carpal tunnel syndrome for the period from October 14, 2009.  Complete paralysis was clearly not demonstrated at any time during the appeal period for the right upper extremity, and there were no reported deformities of the hands.  Hence, a rating in excess of 30 percent for the right upper extremity may not be assigned from October 14, 2009.  To the extent any higher level of compensation is sought for the period from October 14, 2009, the preponderance of the evidence is against, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  In this regard, the October 2006 and October 2009 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran reported increased difficulty in speech and communication.  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  The Veteran has submitted his own statements along with those of more than one co-worker who describe his need to face a speaker and his difficulties hearing them from behind at work.  These observations are in keeping with his report to the VA examiners in 2006 and 2009.  Therefore, the Board finds that no prejudice results to the Veteran, in that the functional effects of his hearing loss disability are adequately addressed by the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty in hearing speakers who are friends, which is associated with the service- connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case is more than adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's bilateral hearing loss disability, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).

With regard to the right wrist disability of carpal tunnel syndrome and osteoarthritis, the Board finds that the schedular rating criteria contemplate the Veteran's carpal tunnel syndrome and osteoarthritis.  The rating criteria specifically provide for ratings based on the presence of arthritis and limitation of motion, and include higher ratings where symptoms of the specified degree are shown.  The schedular rating criteria specifically provides ratings for such limitation of motion of the right wrist and contemplate ratings based on limitation of motion, including motion limited to orthopedic factors such as pain and tenderness (38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca).  The rating criteria also specifically provide for separate ratings based on neurological impairment.  See 38 C.F.R. § 4.124a.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected right wrist osteoarthritis and right upper extremity carpal tunnel syndrome disabilities, exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 
38 C.F.R. § 3.321(b)(1).

As the Veteran is repeatedly referred to in the record as being employed full-time, the matter of entitlement to a total disability rating based on individual unemployability has not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable initial disability evaluation (rating) for bilateral hearing loss is denied.

An initial disability evaluation (rating) in excess of 10 percent for osteoarthritis of the right wrist (dominant) is denied.

An initial disability evaluation (rating) for right upper extremity (dominant) carpal tunnel syndrome, in excess of 10 percent from April 26, 2006 to October 14, 2009, and in excess of 30 percent from October 14, 2009, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


